     Case 1:20-cv-00084-AWI-EPG Document 37 Filed 02/03/21 Page 1 of 2


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   R. LAWRENCE BRAGG, State Bar No. 119194
     Supervising Deputy Attorney General
 3   ARTHUR B. MARK III, State Bar No. 220865
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7345
 6    Fax: (916) 324-5205
      E-mail: Arthur.Mark@doj.ca.gov
 7   Attorneys for Defendants
     R. Montes and M. Hill
 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                              FRESNO DIVISION
11

12

13   GINA CARUSO,                                           1:20-cv-00084-AWI-EPG (PC)

14                                            Plaintiff, STIPULATION AND ORDER TO
                                                         EXTEND TIME FOR DEFENDANTS TO
15                    v.                                 ANSWER PLAINTIFF’S OPERATIVE
                                                         COMPLAINT
16
     MOLLY HILL, et al.,                                    Judge:    The Honorable Erica P.
17                                                                    Grosjean
                                            Defendants. Trial Date:   None set
18                                                      Action Filed: January 15, 2020

19

20                                              STIPULATION

21           Pursuant to Eastern District Local Rule 144(a), the parties, by and through their attorneys of

22   record, hereby stipulate as follows:

23           1.    On January 20, 2021, the Court granted Defendants’ motion to dismiss Plaintiff’s due

24   process claim and ordered that Defendants answer the complaint by February 3, 2021. (ECF No.

25   33.).

26           2.    Defendants’ counsel has been working diligently to prepare the answer, but requires

27   additional time to consult further with his clients and finalize the answer.

28
                                                        1
     Case 1:20-cv-00084-AWI-EPG Document 37 Filed 02/03/21 Page 2 of 2


 1           3.    Accordingly, the parties stipulate that Defendants shall have to and including

 2   February 9, 2021 to file their answer to Plaintiff’s complaint.

 3   Dated: February 2, 2021                                Respectfully submitted,
 4                                                          XAVIER BECERRA
                                                            Attorney General of California
 5                                                          R. LAWRENCE BRAGG
                                                            Supervising Deputy Attorney General
 6

 7
                                                            /s/ Arthur B. Mark III
 8                                                          ARTHUR B. MARK III
                                                            Deputy Attorney General
 9                                                          Attorneys for Defendants
                                                            R. Montes and M. Hill
10
                                                            JUSTICE FIRST
11
                                                            /S/ JENNY HUANG
12
                                                            JENNY HUANG
13                                                          JESSICA ARENA
                                                            Attorneys for Plaintiff
14                                                          Gina Caruso
15
                                                   ORDER
16

17           This matter having come before the Court on the parties’ stipulation to extend time for

18   Defendants’ to answer Plaintiff’s complaint, and good cause appearing, the request is granted.

19   Defendants shall file their answer to Plaintiff’s operative complaint on or before February 9,

20   2021.
21

22   IT IS SO ORDERED.
23
        Dated:       February 3, 2021                           /s/
24
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       2
